773 N.E.2d 259 (2002)
HALL DRIVE INS, INC. d/b/a Triangle Park, Defendant-Appellant,
v.
CITY OF FORT WAYNE, Plaintiff-Appellee.
No. 02S03-0109-CV-425.
Supreme Court of Indiana.
August 16, 2002.
M. Scott Hall, Barnes & Thornburg, Fort Wayne, IN, Attorney for Appellant.
Martin T. Fletcher, Sr., Christine M. Stach, Rothberg, Logan & Warsco, Fort Wayne, IN, Attorneys for Appellee.

On Petition To Transfer
DICKSON, Justice.
The defendant-appellant, Halls Drive-Ins, Inc. d/b/a Triangle Park ("Triangle"), appeals from a judgment finding that it violated the City of Fort Wayne Smoking Ordinance. FORT WAYNE, IND., CITY CODE Tit. IX, § 95.60-70 (1998). The Court of Appeals reversed, 747 N.E.2d 643 (Ind.Ct. App.2001), and we granted transfer. 761 N.E.2d 418 (Ind.2001). In accord with our decision today in the companion case of Hall Drive-Ins, Inc. d/b/a Don Hall's Guesthouse v. City of Fort Wayne, 773 N.E.2d 255 (Ind.2002), we conclude that Triangle does not fall within one of the exceptions provided in the ordinance, we affirm the trial court.
The proceedings at trial and on appeal are substantially the same as those in Guesthouse. The two cases differ in the fact that Triangle was found to have violated the Smoking Ordinance because of the presence of smoking paraphernalia, an ashtray, in the Triangle bar area, contrary to Section 95.64(C) of the ordinance, whereas in Guesthouse, a patron was found smoking in its bar area. Triangle presents the same arguments as presented in Guesthouse, and we resolve them in the same way.
The trial court is affirmed.
SHEPARD, C.J., and SULLIVAN, BOEHM, and RUCKER, JJ., concur.